DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 27 October 2020.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 11, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.
 
Response to Amendment
Claims 1, 11, and 16 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 11, and 16, the claim(s) recite(s) in part “managing a lifecycle of the generated data source extensions.”
The limitations directed towards “managing” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer,” nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “managing” feature in the context of this claim encompasses the user mentally evaluating data source extensions to ensure there are no conflicts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps of “receiving an extension request,” “receiving selection of at least one field,” “storing extensibility metadata,” “generating, at a first point in time, the data source extension,” “receiving a data request,” “retrieve a field value,” and “providing the 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “receiving,” “storing,” “generating” and “retrieve” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the “receiving,” “storing,” “generating” and “retrieve” limitations are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 12, and 17, the limitations are directed towards further defining the data source environment, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.
As per claims 3-5, 13-15, and 18-20, the limitations are directed towards the type of data source, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because further defining that the data source is an enhanced database view only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claim 6, the limitations are directed towards presenting an extension user interface, which is an additional element beyond the above identified judicial exception. The limitations(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “presenting an extension user interface” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claim 7, the limitations are directed towards presenting in an interactive user interface, which is an additional element beyond the above identified judicial exception. The limitations(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “an interactive user interface” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claim 8, the limitations are directed towards presenting in an electronic document, which is an additional element beyond the above identified judicial exception. The limitations(s) do not include 
As per claim 9, the limitations are directed towards presenting a modification tool, which is an additional element beyond the above identified judicial exception. The limitations(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a modification tool” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claim 10, the limitations are directed towards how a data request is received from the application when the application generates the application output, which is an additional element beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because how the data request is received only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy-Faderman (hereinafter referred to as Roy), USPGPUB No. 2018/0004778, filed on 1 July 2016, and published on 4 January 2018, in view of Argutin et al, USPGPUB No. 2016/0139754, filed on 15 April 2015, claiming priority to 13 November 2014, and published on 19 May 2016, and in further view of Hartig et al, USPGPUB No. 2012/0173581, filed on 30 December 2010, and published on 5 July 2012.
As per independent claims 1, 11, and 16, Roy, in combination with Argutin, discloses:
A method comprising:
receiving an extension request, from a particular customer of a plurality of customers, to extend a data source used to populate an application output {See Roy, [0112], wherein this reads over “processing logic receives from a first party at a database system of the computing architecture, a definition of a custom metadata type including at least (i) a specified name for the custom metadata type, (ii) specified one or more fields to contain configuration information for the custom metadata type, and (iii) specification of at least one relationship field having fields as its domain relating the custom metadata type to a column or field of an object stored in the database system”} of an application used by the plurality of customers of a cloud platform {See Roy, [0032], wherein this reads over “In such a way, host organization 110 may implement on-demand services, on-demand database services or cloud computing services to subscribing customer organizations 105A-C”};  
{See Roy, [0113], wherein this reads over “processing logic receives from the first party at the database system, a definition of a custom datatype including at least (i) a specified name for the custom datatype, (ii) a specified base datatype available from the database system, and (iii) the custom metadata type defined by the first party”};
storing extensibility metadata, in association with the particular customer of the plurality of customers, that defines the data source extension, the extensibility metadata identifying the data source, the particular customer, and the selection of the at least one field that is not included in the data source {See Argutin, [0027], wherein this reads over “For instance, a customer entity can define and represent a customer.”; and [0037], wherein this reads over “hen the appropriate information is obtained in order to identify the section that is being requested, section request component 188 uses backend connection component 180 to call system 102 with the information for each section in the user interface display to be displayed” and “the call can include application context data 224, a section identifier 221, entity type information 226 that identifies the entity type for the corresponding form or user interface display being displayed, identifying data 228 that identifies the data bound to the section, and it can also include user identity 230, device type information identifying the type of device that is making the call, as indicated by block 232, or other information 236”; and [0045], wherein this reads over “Edit processing component 194 illustratively generates user input mechanisms and receives user inputs through them that allow user 124 to perform edit operations on the displayed data.  As one example, the metadata may indicate that a field section is marked as mandatory.  If that is the case, then the user may be required to enter a value in the field”; and [0046], wherein this reads over “In processing the edited data, it may be that save processing component 146 simply saves the edited data to data store 149”};
generating, at a first point in time, the data source extension for the particular customer based on the extensibility metadata, wherein the data source extension is specific to and is only applied to the particular customer of the plurality of customers {See Argutin, [0042], wherein this reads over “Metadata parsing component 186 then parses the received metadata to identify the particular controls and the corresponding data.  This is indicated by block 240”; and [0063], wherein this reads over “[t]he present discussion provides extensibility because the sections can be controlled by the backend computing system using a combination of metadata and data” and “[s]ections can render a different user interface element based on the user, based on entity types shown in the user interface display, or even based upon the entity itself.”};
in response to generating, at the first point in time, the data source extension for the particular customer based on the extensibility metadata, managing a lifecycle of the generated data source extension to not conflict with other data source extensions generated after the first point in time {See Hartig, [0063], wherein this reads over “A client-independent repository can include customer-specific namespaces. Each customer is associated with a namespace corresponding to the each customer. A customer can operate one or more tenants (e.g. productive tenant, test tenant) that use the same customer namespace. The namespace being customer-specific makes transports between the test tenant and the productive tenant simpler as they do not require a renaming. Customer-specific extensions can be stored, without collisions, in the system-wide SAP repository”};
receiving a data request, from a client device of a user associated with the particular customer, for a field included in the data source extension that is not included in the data source {See Roy, [0120], wherein this reads over “According to another embodiment of method 500, querying for the custom metadata records includes querying for the custom metadata records based on the relationship field specified within the custom metadata type having fields as its domain relating the custom metadata type to the column or field of the object stored in the database system; and retrieving the configuration information from the column or field of the object stored in the database system based on the relationship field of the custom metadata type”};
using the data source extension to retrieve a field value for the field included in the data source extension that is not included in the data source based on the user being associated with the particular customer {See Roy, [0092], wherein this reads over “once the application code identifies a field of an object having been declared as the custom datatype 257, the application code may then query for and read out the appropriate configuration information 265 of the identified custom datatype”; and [0102], wherein this reads over “At the time of execution within Application 477, any object having the custom datatype declared for a field will query (e.g., via Salesforce Object Query Language (SOQL) or Structured Query Language (SQL) or another query mechanism) the database system 130 to retrieve all the custom metadata records for the object and pull in the configuration information 265 associated with the custom datatype 257 utilized by the object.  For instance, the query may utilize a Field ID of the field created and declared as the custom datatype 257”}; and
providing the field value in response to the data request {See Roy, [0102], wherein this reads over “[t]he results of such a query are determined at runtime of the application 477 and are therefore accessible to the application 477 of developer 410”}. 
Roy is directed to the invention of providing field types defined via custom metadata types.  Roy fails to expressly disclose the claimed features of “storing extensibility metadata, in association with the particular customer of the plurality of customers, that defines the data source extension, the extensibility metadata identifying the data source, the particular customer, and the selection of the at least one field that is not included in the data source” and “generating, at a first point in time, the data source extension for the particular customer based on the extensibility metadata, wherein the data source extension is specific to and is only applied to the particular customer of the plurality of customers.”  
Argutin is directed to the invention of using sections for customization of applications across platforms.  Specifically, Argutin provides that metadata may be generated and utilized to provide controls and data for section generation within applications.
As per the claimed feature of “storing extensibility metadata, in association with the particular customer of the plurality of customers, that defines the data source extension, the extensibility metadata identifying the data source, the particular customer, and the selection of the at least one field that is not included in the data source,” it is noted that Argutin discloses “a customer entity can define and represent a customer.” See Argutin, [0027].  That is, Argutin discloses the defining of  data associated to a “particular customer.”  Additionally, Argutin discloses that “the appropriate information is obtained in order   Here, Argutin’s disclosure of “application context data 224”, “a section identifier 221”, “entity type information 226”, and “user identity 230” would read upon the claimed features of “the data source extension, the extensibility metadata identifying the data source, the particular customer” under the broadest reasonable interpretation of said features.  As per storing “the selection of the at least one field that is not included in the data source,” Argutin discloses that “[e]dit processing component 194 illustratively generates user input mechanisms and receives user inputs through them that allow user 124 to perform edit operations on the displayed data” such that “the user may be required to enter a value in the field.” Id, [0045].  Furthermore, Argutin discloses that “In processing the edited data, it may be that save processing component 146 simply saves the edited data to data store 149.”  Id, [0046].  Accordingly, wherein Argutin discloses the storage of the custom extensibility metadata, it would have been obvious to one of ordinary skill in the art to improve the prior art of Roy with that of Argutin for the predictable result of a system wherein the custom datatype may be further defined according to the entity type data of Argutin and the field input of Roy be further defined by a user input and stored as disclosed by Argutin. 
As per the claimed feature of “generating the data source extension for the particular customer based on the extensibility metadata, wherein the data source extension is specific to and is only applied to the particular customer of the plurality of customers,” Argutin discloses that “[m]etadata parsing component 186 then parses the received metadata to identify the particular controls and the corresponding data.” Id, [0042].  Additionally, Argutin discloses that “[t]he present discussion provides extensibility because the sections can be controlled by the backend computing system using a combination of metadata and data” and “[s]ections can render a different user interface element based on the user, based on entity types shown in the user interface display, or even based upon the entity itself.” 
Lastly, the combination of Roy and Argutin fails to disclose the claimed feature of “in response to generating, at the first point in time, the data source extension for the particular customer based on the extensibility metadata, managing a lifecycle of the generated data source extension to not conflict with other data source extensions generated after the first point in time.”  Hartig is directed to the invention of strict tenant isolation in multi-tenant enabled systems.  Specifically, Hartig discloses that “[a] client-independent repository can include customer-specific namespaces” such that “[e]ach customer is associated with a namespace corresponding to the each customer.”  See Hartig, [0063].  Additionally, Hartig discloses that “[t]he namespace being customer-specific makes transports between the test tenant and the productive tenant simpler as they do not require a renaming” and “Customer-specific extensions can be stored, without collisions, in the system-wide SAP repository.”  Id.  Wherein Hartig discloses a system for managing extensions via namespaces, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Roy and Argutin with that of Hartig for the predictable result of managing the extensions to not conflict during the lifecycle of the aforementioned extensions.
As per dependent claims 3, 13, and 18, Roy, in combination with Argutin, discloses:
The method of claim 1, wherein the data source is an enhanced database view that enhances a database view in a database of the cloud platform {See Roy, [0032], wherein this reads over “In such a way, host organization 110 may implement on-demand services, on-demand database services or cloud computing services to subscribing customer organizations 105A-C”}. 
As per dependent claims 4, 14, and 19, Roy, in combination with Argutin, discloses:
The method of claim 3, wherein the enhanced database view enhances the database view with processing logic {See Roy, [0034], wherein this reads over “the custom 157 datatypes are defined via custom metadata types within the hosted computing environment 111 supported by the execution hardware, software, and logic elements 120”}
As per dependent claims 5, 15, and 20, Roy, in combination with Argutin, discloses:
The method of claim 3, wherein the enhanced database view enhances the database view with presentation instructions for data included in the database view {See Roy, [0090], wherein this reads over “the behavior 260 may be provided functionality to control a display layout for the optional UI or API 270 to control how user interface appears to a user declaring the custom datatype as the type for a new field”}. 
As per dependent claim 6, Roy, in combination with Argutin, discloses:
The method of claim 1, further comprising presenting an extension user interface to the particular customer that enables selection of the at least one field {See Roy, [0068], wherein this reads over “when a user working with a GUI creates a new field and declares its datatype as new custom datatype 257 previously created, the GUI will then automatically present the user with whatever layout, API interface, or other UI previously defined within the UI/API 270 of the new custom datatype 257 provided to populate the metadata of the custom metadata type 259 linked to the custom datatype 257”}. 
As per dependent claim 7, Roy, in combination with Argutin, discloses:
The method of claim 1, wherein the application output is presented in an interactive user interface {See Roy, [0060], wherein this reads over “According to other embodiments, the creator of the new custom datatype 257 additionally defines functionality around the custom metadata type 259, such as by creating a loosely-coupled trigger which permits the creator of the new custom datatype 257 to specify behaviors 260 such as save behavior or specialized display behaviors, or other specialized behavior which are to occur on a specified event or condition pursuant to a field having been declared as a type corresponding to the new custom datatype 257 which defines such behaviors 260”}. 
As per dependent claim 8, Roy, in combination with Argutin, discloses:
The method of claim 1, wherein the application output is presented in an electronic document {See Argutin, [0036], wherein this reads over “At some point, during the operation of application 178, the application 178 will be controlled to generate and render a user interface display (such as a form 160), at least part of which is defined by one or more sections.  This is indicated by block 218.  At that point, section request component 188 uses application context identifier 192 to identify various context information indicative of the context of the application 178.  It can also illustratively determine the section identifier that identifies sections that are on the form to be displayed”}.
As per dependent claim 9, Roy, in combination with Argutin, discloses:
The method of claim 1, further comprising presenting a modification tool to the particular customer to enable the particular customer to modify the application output to include the field {See Roy, [0056], wherein this reads over “For instance, such information may be specified and entered via the UI, API, or other automated procedure described above”}. 
As per dependent claim 10, Roy, in combination with Argutin, discloses:
The method of claim 9, wherein the data request for the field is received from the application when the application generates the application output {See Roy, [0076], wherein this reads over “If the new custom datatype 257 requires changes to a user interface, then specialized behavior 260 code may implement a custom mechanism to output to a display certain fields or display objects to be placed onto the user interface within a user interface module or within an appropriate location to interface with such a user interface module”}. 
Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy, in view of Argutin, and in further view of Nigam et al, USPGPUB No. 2015/0142781, filed on 25 September 2014, and published on 21 May 2015.
As per dependent claims 2, 12, and 17, the Office previously provided Official Notice that the claimed feature of “an OData service” would have been obvious and widely-known at the time of the invention.  In support, the Office provides that the prior art of Nigam discloses that “Open Data Protocol (OData) is a standardized protocol for creating and consuming data application programming interfaces (APIs).”  See Nigam, [0003].  Wherein the prior art of Roy and Argutin are both directed to customizing and integrating APIs, it would have been obvious to one of ordinary skill in the art to use an OData service as disclosed by Nigam.

Response to Arguments
Applicant's arguments filed 9 October 2020 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that “Argutin’s “section definition metadata” – even assuming arguendo that such metadata is equivalent to the claimed “extensibility metadata, a point Applicant does not concede – has not been shown to be stored “in association with the particular customer of the plurality of customers” and “to define the data source extension.”  See Amendment, page 10.  The Examiner respectfully disagrees.
As per the claimed feature of “storing extensibility metadata, in association with the particular customer of the plurality of customers, that defines the data source extension, the extensibility metadata identifying the data source, the particular customer, and the selection of the at least one field that is not included in the data source,” it is noted that Argutin discloses “a customer entity can define and represent a customer.” See Argutin, [0027].  That is, Argutin discloses the defining of  data associated to a “particular customer.”  Additionally, Argutin discloses that “the appropriate information is obtained in order to identify the section that is being requested, section request component 188 uses backend connection component 180 to call system 102 with the information for each section in the user interface display to be displayed” and “the call can include application context data 224, a section identifier 221, entity type information 226 that identifies the entity type for the corresponding form or user interface display being displayed, identifying data 228 that identifies the data bound to the section, and it can also include user identity 230, device type information identifying the type of device that is making the call, as indicated by block 232, or other information 236.”  Id, [0037].  Here, Argutin’s disclosure of “application context data 224”, “a section identifier 221”, “entity type information 226”, and “user identity 230” would read upon the claimed features of “the data source extension, the extensibility metadata identifying the data source, the particular customer” under the broadest reasonable interpretation of said features.  As per storing “the selection of the at least one field that is not included in the data source,” Argutin discloses that “[e]dit processing component 194 illustratively generates user input mechanisms and receives user inputs through them that allow user 124 to perform edit operations on the displayed data” such that “the user may be required to enter a value in the field.” Id, [0045].  Furthermore, Argutin discloses that “In processing the edited data, it 
While Applicant asserts that Argutin fails to provide for “extensibility metadata… that defines the data source extension,” Argutin’s disclosure of “application context data 224”, “a section identifier 221”, “entity type information 226”, and “user identity 230” would read upon the claimed features of “the data source extension, the extensibility metadata identifying the data source, the particular customer” under the broadest reasonable interpretation of said features.  Applicant fails to assert why Argutin’s disclosure would not be able to read upon the claimed feature of “extensibility metadata… that defines the data source extension.”  That is, Applicant fails to specifically assert any portion of the claimed invention and/or the Specification which would further define and/or clarify the scope to which “extensibility metadata” must fall within.  Absent said assertion(s), “extensibility metadata” may be read upon by any data which describes another data. 
Lastly, Applicant asserts the argument that Roy fails to disclose the claimed feature of “using the data source extension to retrieve a field value for the field included in the data source extension that is not included in the data source based on the user being associated with the particular customer.”  See Amendment, page 11.  The Examiner respectfully disagrees.  Roy discloses that “once the application code identifies a field of an object having been declared as the custom datatype 257, the application code may then query for and read out the appropriate configuration information 265 of the identified custom datatype.”  See Roy, [0092].  Additionally, Roy discloses that “At the time of execution within Application 477, any object having the custom datatype declared for a field will query (e.g., via Salesforce Object Query Language (SOQL) or Structured Query Language (SQL) or another query mechanism) the database system 130 to retrieve all the custom metadata records for the object and pull in the configuration information 
Accordingly, Applicant’s arguments are found unpersuasive and the claim rejections under 35 U.S.C. 103 are maintained for the aforementioned reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner